Citation Nr: 0920317	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initially compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks an initially compensable evaluation for 
service connected bilateral hearing loss.  The medical 
evidence of record includes 4 separate VA audiological 
examination reports dated in February 2005, March 2005, March 
2007, and July 2008.  The February 2005 report cannot be used 
for rating purposes as it does not include the Veteran's 
puretone thresholds at 3000 hertz.  The March 2005 report 
showed the average puretone thresholds as 63 decibels in the 
right ear and 69 decibels in the left ear.  Speech 
discrimination testing was 84 percent in the right ear and of 
76 percent in the left ear, but it was not indicated whether 
the testing was accomplished using the Maryland CNC Test.  If 
the testing was with the Maryland CNC Test, then the March 
2005 report shows a numeric designation of Level III in the 
right ear and Level IV in the left ear.  See 38 C.F.R. § 
4.85, Table VI, Diagnostic Code 6100.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a 10 percent initial evaluation for hearing loss 
under Diagnostic Code 6100.

The March 2007 reported showed the average puretone 
thresholds as 65 decibels in the right ear and 69 decibels in 
the left ear.  Using the Maryland CNC word list, speech 
recognition was 88 percent in the right ear and 86 percent in 
the left ear.  These results correlate to a numeric 
designation of Level III in the right ear and Level III in 
the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a noncompensable 
evaluation for hearing loss under Diagnostic Code 6100.

Accordingly, the March 2005 and the March 2007 VA 
audiological examination reports show different findings and 
the selection of one over the other would have a material 
impact on the initial evaluation awarded for the Veteran's 
bilateral hearing loss.  As the level of hearing loss shown 
in both of these reports is very close to the borderline 
between compensable and noncompensable evaluations, further 
medical evidence is required.  The only other audiological 
examination report of record is dated in July 2008.  However, 
that report stated that the results were unreliable and that 
they could not be used for rating purposes.  As such, there 
is insufficient medical evidence of record to allow the Board 
to determine the proper initial evaluation for the Veteran's 
bilateral hearing loss.  The Board therefore concludes that 
an additional VA examination is needed to provide a current 
picture of the service-connected bilateral hearing loss at 
issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The Veteran must be afforded an 
additional VA audiological evaluation 
to determine the current severity of 
his bilateral hearing loss.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with 
the examination.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
findings of puretone decibel loss at 
1000, 2000, 3000 and 4000 Hertz, must 
be numerically reported and speech 
recognition must be derived using the 
Maryland CNC Test.  The claims file 
must be made available to and reviewed 
by the examiner.  A complete rationale 
for all opinions must be provided.  
The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for 
the scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as 
undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal 
must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


